665 S.E.2d 457 (2008)
ANDREWS
v.
HAYGOOD.
No. 57A07-2.
Supreme Court of North Carolina.
July 23, 2008.
Molly A. Orndorff, Burlington, for Charlie Brown, Trustee.
Susannah Holloway, for NCDHHS.
Timothy P. Lehan, Raleigh, Robert M. Clay, for Haygood, et al.
Brent Stephens, Durham, for Andrews, et al.
Carlos E. Mahoney, Durham, Burton Craige, Raleigh, for NCATL.
The following order has been entered on the motion filed on the 22nd day of July 2008 by Other Motion for Extension of Time to Serve Reply Brief:
"Motion Allowed. Appellant (Charlie Brown, Trustee) shall have up to and including the 4th day of August 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 23rd day of July 2008."